EXHIBIT (10)(53) FORM OF DEBT EXCHANGE AGREEMENT THIS DEBT EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of June 30, 2011, by and between Attitude Drinks Incorporated, a Delaware corporation (the “Company”), and Jody Eisenman, having a mailing address at 5 Hanover Square, Suite 500, New York, New York 10004 (the “Debt Holder”). RECITALS WHEREAS, the Company is indebted for two short term bridge loan notes as follows: (1) Short Term Bridge Loan dated April 2, 2008 with principal balance of $120,000, as amended ($173,951 in principal and interest owed as of June 30, 2011), a copy of which is attached as Exhibit A; and (2) Short Term Bridge Loan dated May 19, 2008 with principal balance of $33,000, as amended ($47,986 in principal and interest owed as of June 30, 2011), a copy of which is attached as Exhibit B (collectively, the “Original Notes”). WHEREAS, the Original Notes were due as of April 30, 2009 and accrue interest at a default rate of 15% per annum. Further, certain of these notes are personally guaranteed by the Company’s Chief Executive Officer, Roy G. Warren (the “Guarantee,” a copy of which is attached hereto as Exhibit C); WHEREAS, on or about May 23, 2011, the holder of the Original Notes entered into an agreement to transfer the Original Notes and Guarantee to the Debt Holder; WHEREAS, the Debt Holder desires to exchangeOriginal Note and cancel the Guarantee in exchange for the issuance of long term convertible notes and the issuance to the Debt Holder of a warrant to purchase 20,000,000 shares of the Company’s common stock at an exercise price of $.02 per share. NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: 1.Debt Exchange; Issuance of the Warrant.At the Closing (as defined in Section 2 hereof) and subject to the terms and conditions of this Agreement, the Debt Holder hereby agrees to exchange all of the Original Notes for the Convertible Promissory Note(s) in the form set forth as Exhibit D (the “Replacement Notes”) and the Warrant, in the form set forth as Exhibit E (the “Warrant”) (collectively, the “Securities”).Based on the Company’s representations and warranties and the covenants contained herein, by exchanging the Original Notes for theSecurities, and assuming the validity thereof, the Debt Holder acknowledges and agrees that the Original Notes and Guarantee and all obligations related thereunder will be cancelled and terminated in all respects and for all purposes and that the Debt Holder will be deemed to have released all claims held with respect to the Original Notes and Guarantee, including the payment of principal and interest thereon and any fees and other amounts payable with respect to the Original Notes and Guarantee. 1 2.Closing; Delivery of Warrant. 2.1Closing.The closing of the exchange of the notes and the issuance of the Warrant (the “Closing”) shall occur upon surrender and delivery of the Original Notes to the Company by the Debt Holder. The parties agree that there may be more than one Closing dependent upon the timing of the Debt Holder’s surrender and delivery of the Original Note(s). 2.2Deliveries.At the Closing(s), the Company shall deliver to the Debt Holder the Replacement Note(s) and the Warrant. The Warrant shall be deemed issued upon the first surrender and delivery of the Original Note(s). 3.Representations and Warranties of Debt Holder.The Debt Holder represents and warrants to the Company as follows. 3.1Acquisition for Own Account for Investment.The Debt Holder is acquiring the Securities for the Debt Holder’s own account for investment purposes only and not with a view to, or for sale in connection with, a distribution thereofwithin the meaning of the Securities Act of 1933, as amended (the “1933 Act”). 3.2Understanding of Risks. The Debt Holder is aware of the highly speculative nature of the investment in the Securities and the financial hazards involved in such investment. 3.3Debt Holder Qualifications.The Debt Holder is an accredited investor as that term is defined in Regulation D promulgated under the 1933 Act. By reason of the Debt Holder’s business or financial experience, the Debt Holder is capable of evaluating the merits and risks of this investment, has the ability to protect the Debt Holder’s own interests in this transaction, and is financially capable of bearing a total loss of the investment. 3.4No General Solicitation; Place of Sale.At no time was the Debt Holder presented with or solicited by any publicly issued or circulated newspaper, mail, radio, television or other form of general advertising or solicitation in connection with the issuance of the Securities. 3.5Compliance with Securities Laws.The Debt Holder understands and acknowledges that the Securities are not being registered with the United States Securities and Exchange Commission (the “Commission”) under the 1933 Act, but instead are being issued under an exemption or exemptions from the registration and qualification requirements of the 1933 Act or applicable state securities laws that impose certain restrictions on the Debt Holder’s ability to transfer the Securities. 2 3.6Restrictions on Transfer. The Debt Holder understands that it may not transfer any securities issued hereunder unless such securities are registered under the 1933 Act or applicable state securities laws, or unless exemptions from such registration and qualification requirements are available. 3.7Representation by Counsel.The Debt Holder has been represented by its own counsel, accountant and tax specialist in connection with the acquisition of the Securities and entering into this Agreement and acknowledges that Debt Holder is not relying on any securities, tax, accounting or other advice from the Company or its counsel or advisors, however, the Company agrees to provide a legal opinion as to the matters set forth in paragraph 8 at its own expense. 4.Representations and Warranties of the Company. The Company represents and warrants to the Debt Holder as follows. 4.1Authority.The Company has the power and authority to enter into and perform its obligations under this Agreement and to issue the Securities to the Debt Holder. The Company has been duly organized and is validly existing in good standing under the laws of the jurisdiction of its organization as the type of entity that it purports to be.The execution and delivery of this Agreement by the Company, and the consummation by the Company of the transactions contemplated hereby, have been duly authorized by all necessary action and no other proceeding on the part of the Company is necessary to authorize the execution, delivery and performance of this Agreement and the transactions contemplated hereby. 4.2Valid Issuance.The Securities when issued and delivered in accordance with the terms of this Agreement for the consideration expressed herein, will be duly authorized, and validly issued and fully paid and non-assessable. 4.3Consent. No consent, approval, authorization or order of any court or governmental authority or third-party is required in connection with the execution, delivery or performance of this Agreement by the parties. 5.Covenants of the Company.The Company hereby covenants to the Debt Holder as follows: 5.1Authority.The Company has the power and authority to enter into and perform its obligations under this Agreement and to issue the Securities to the Debt Holder. The Company has been duly organized and is validly existing in good standing under the laws of the jurisdiction of its organization as the type of entity that it purports to be.The execution and delivery of this Agreement by the Company, and the consummation by the Company of the transactions contemplated hereby, have been duly authorized by all necessary action and no other proceeding on the part of the Company is necessary to authorize the execution, delivery and performance of this Agreement and the transactions contemplated hereby. 5.2Valid Issuance.The securities of the Company issuable upon exercise thereof, when issued and delivered in accordance with the terms of this Agreement for the consideration expressed herein, will be duly authorized, and validly issued and fully paid and non-assessable. 3 5.3Consent. No consent, approval, authorization or order of any court or governmental authority or third-party is required in connection with the execution, delivery or performance of this Agreement by the parties. 5.4No Other Consideration.The Company hereby acknowledges that no other consideration has been given for the issuance of the Securities. 5.5Reservation Request. The Company agrees to reserve a number of shares of Common Stock equal to the amount of common stock necessary to allow the Debt Holder to be able to convert all of the Replacement Notes (including interest that would accrue thereon through the Maturity Date (as defined in the Notes)) and 100% of the amount of Warrant Shares issuable upon exercise of the Warrants. 5.6Registration Rights.If the Company at any time proposes to file a registration statement to register any of its securities under the 1933 Act for sale to the public, whether for its own account or for the account of other security holders or both, except with respect to registration statements on Forms S-4, S-8 or another form not available for registering other shares of Common Stock held by or purchasable by Debt Holder pursuant to this Agreement (“Registrable Securities”), provided the Registrable Securities are not otherwise registered for resale by the Debt Holder pursuant to an effective registration statement or may be sold pursuant to Rule 144 without respect to volume limitations in which case they shall be deemed to no longer be Registrable Securities, each such time it will give at least fifteen (15) days' prior written notice to the record holder of the Registrable Securities of its intention so to do. Upon the written request of the holder, received by the Company within ten (10) days after the giving of any such notice by the Company, to register any of the Registrable Securities not previously registered as permitted by the SEC rules and guidance for an offering to be made on a continuous basis pursuant to Rule 415, the Company will cause such Registrable Securities as to which registration shall have been so requested to be included with the securities to be covered by the registration statement proposed to be filed by the Company, all to the extent required to permit the sale or other disposition of the Registrable Securities so registered by the holder of such Registrable Securities (the “Seller”).Unless instructed in writing to the contrary, the Seller hereby automatically exercises the registration rights granted in this Section 5.6.The Seller is hereby given the same rights and benefits as any other party identified in such registration statement.In the event that any registration pursuant to this Section 5.6 shall be, in whole or in part, an underwritten public offering of common stock of the Company, the number of shares of Registrable Securities to be included in such an underwriting may be reduced by the managing underwriter if and to the extent that the Company and the underwriter shall reasonably be of the opinion that such inclusion would adversely affect the marketing of the securities to be sold by the Company therein; provided, however, that the Company shall notify the Seller in writing of any such reduction. Notwithstanding the foregoing provisions, the Company may withdraw or delay any registration statement referred to in this Section 5.6 without thereby incurring any liability to the Seller due to such withdrawal or delay. Notwithstanding anything to the contrary herein, in the event that the Commission, limits the amount of Registrable Securities that may be sold by selling security holders in a particular Registration Statement, the Company may scale back (i.e. remove) from such registration statement such number of Registrable Securities on behalf of all selling security holders on a pro-rata basis based on the total number of Registrable Securities held by such selling security holder. The Company will bear all expenses of registering Registrable Securities of the Seller under this Paragraph 5.6. 6.Restrictive Legend.The Debt Holder understands and agrees that the Company will place the legend set forth below or a similar legend on any stock certificates evidencing the Replacement Notes and Warrant or securities underlying the Warrant unless the securities are registered under the 1933 Act,Rule 144, as amended applies, or they are otherwise exempt under the Securities Act as supported by an opinion of Company counsel at the Company’s expense or in the absence thereof, holder’s counsel together with any other legends that may be required by state or federal securities laws or the Company’s Certificate of Incorporation or Bylaws: THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES.THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. 7.Compliance with Laws and Regulations.The sale and transfer of the Replacement Notes and Warrant will be subject to and conditioned upon compliance by the Company and Debt Holder with all applicable state and federal laws and regulations and with all applicable requirements of any stock exchange or automated quotation system on which the Company’s common stock may be listed or quoted at the time of such issuance or transfer. 8.Holding Period. The Company acknowledges that the holding period of the Replacement Notes tacks back to the original issue date of the Original Notes. 9. General Provisions. 9.1Successors and Assigns; Assignment.Except as otherwise provided in this Agreement, this Agreement, and the rights and obligations of the parties hereunder, will be binding upon and inure to the benefit of their respective successors, assigns, heirs, executors, administrators and legal representatives.This Agreement is not assignable without the prior written consent of the parties hereto, except that Debt Holder may assign this Agreement to any affiliate without the consent of the Company. 9.2Governing Law.The validity, terms, performance and enforcement of this Agreement shall be governed and construed by the provisions hereof and in accordance with the laws of the State of Florida applicable to agreements that are negotiated, executed, delivered and performed solely in the State of Florida. 4 9.3Notices.Any and all notices required or permitted to be given to a party pursuant to the provisions of this Agreement will be in writing and will be effective and deemed to provide such party sufficient notice under this Agreement on the earliest of the following: (i) at the time of personal delivery, if delivery is in person; (ii) one (1) business day after deposit with an express overnight courier for United States deliveries, or two (2) business days after such deposit for deliveries outside of the United States, with proof of delivery from the courier requested; or (iii) three (3) business days after deposit in the United States mail by certified mail (return receipt requested) for United States deliveries.All notices for delivery outside the United States will be sent by express courier.All notices not delivered personally will be sent with postage and/or other charges prepaid and properly addressed to the party to be notified at such address as such party may designate by one of the indicated means of notice herein to the other party hereto. 9.4Further Assurances.The parties agree to execute such further documents and instruments and to take such further actions as may be reasonably necessary to carry out the purposes and intent of this Agreement. 9.5Entire Agreement.This Agreement constitutes the entire agreement and understanding of the parties with respect to the subject matter of this Agreement, and supersedes all prior understandings and agreements, whether oral or written, between or among the parties hereto with respect to the specific subject matter hereof. 9.6Counterparts.This Agreement may be executed in any number of counterparts, each of which when so executed and delivered will be deemed an original, and all of which together shall constitute one and the same agreement. 9.7Signatures.This Agreement may be executed and delivered by facsimile or pdf and upon such delivery the facsimile or pdf signature will be deemed to have the same effect as if the original signature had been delivered to the other party. 9.8Amendment and Waivers.This Agreement may be amended only by a written agreement executed by each of the parties hereto.No amendment of or waiver of, or modification of any obligation under this Agreement will be enforceable unless set forth in a writing signed by the party against which enforcement is sought.Any amendment effected in accordance with this section will be binding upon all parties hereto and each of their respective successors and assigns.No delay or failure to require performance of any provision of this Agreement shall constitute a waiver of that provision as to that or any other instance.No waiver granted under this Agreement as to any one provision herein shall constitute a subsequent waiver of such provision or of any other provision herein, nor shall it constitute the waiver of any performance other than the actual performance specifically waived. 9.9Third-Party Beneficiaries.Nothing in this Agreement is intended to confer upon any other person, whether or not named herein, and rights or remedies of any nature whatsoever under or by reason of this Agreement. [Signature page follows] 5 IN WITNESS WHEREOF, the Company and the Debt Holder have caused this Debt Exchange Agreement to be executed and delivered as of the date first written above. /S/ Jody Eisenman Name:Jody Eisenman THE COMPANY: Attitude Drinks, Incorporated By:/S/ Roy G. Warren Name:Roy G. Warren Title:Chief Executive Officer 6 EXIBIT A FORM OF SHORT TERM BRIDGE LOAN “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”) AND ARE “RESTRICTED SECURITIES” AS THAT TERM IS DEFINED IN RULE THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY.” Principal Amount $120,000
